DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction requirement filed on September 20, 2022 have been received and entered. Claims 1-10, 15-19 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of claims 1-10 (group I) in the reply filed on September 20, 2022 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 20, 2022.

Priority
This application is a 371 of PCT/JP2018/016864 filed on 04/25/2018, which claims priority from Japanese application JP 2017-087723 filed on 04/26/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019, 01/18/2020 and 04/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claims 1-10 are under consideration.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Timmermans et al (The Journal of Immunology, 2009, 182, 11, 6879-6888 and supplementary data, IDS).
Claims are directed to a method for producing CD4/CD8 double positive cells, the method comprising the following steps: step 1: separating, from a cell population comprising hematopoietic progenitor cells, cells expressing one or more kinds of molecules selected from the first group consisting of CD24, CD62L, CD90, CD143, CD263, Notch3, CD32, CD39, CD49a, CD164, CD317, CD200, CD218a, CD7, CD144, CD56, CD226, CD262 and CD325, and/or a cell not expressing one or more kinds of molecules selected from the second group consisting of CD49f, CD51, CD 102, CD42b, CD61, CD62P, CD69, CD 102 and CD156c, and step 2: differentiating the cell separated in step 1 into CD4/CD8 double positive cells.
With respect to claim 1-4, 7, Timmermans et al teach a method of producing CD4/CD8 DP T cell, said method comprising (i) separating from a hematopoietic progenitor cells (CD34high CD43low) derived from human embryonic stem cells, cell population (R2 fraction or R3 fraction)  expressing one or more maker expressing CD24,CD90,CD56,CD7,CD235A,CD14 or CD45 in the cell population (see table 1 supplementary data) and (ii) differentiating the cells on OP9-DL to produce CD4/CD8 DP T cells (see fig. 3). It is noted that 90% of the cells express CD24, 100% cells express CD90, 70% cells express CD56, 40% cells express CD7, 0% express CD235A, CD14 (0%) , 65% cells express CD45 in R2 fraction (see table 1). Regarding claim 2, Timmermans et al teach cells selected in said step 1 do not express CD235a or CD14 but express CD45, CD34 and CD43 (see abstract and table 1 R2 fraction).
Accordingly, Timmermans anticipated claims 1-4 and 7. 

Claims 1, 3-4, 7 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Keller et al (WO/2013/075222, dated 05/30/2013, IDS).
With respect to claim 1, 7-8, Keller et al teach a method of producing hematopoietic differentiation in a population of human embryonic stem cells or human induced pluripotent stem cells; sorting the population based on expression of CD43 and at least one of CD34, CD3 l and CD 144; and selecting a fraction that is CD144+CD43- (see page 3, lines 21, 26). Differentiating the cells on OP9-DL to produce CD4/CD8 DP T cells (see fig. 3B and 5). 
Accordingly, Keller et al anticipate claims 1, 3-4, 7 and 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans et al (The Journal of Immunology, 2009, 182, 11, 6879-6888 and supplementary data, IDS)/ Keller et al (WO/2013/075222, dated 05/30/2013, IDS)  and Dick et al (US20120252060, 10/2012) .
With respect to claim 1-4, 7, Timmermans et al teach a method of producing CD4/CD8 DP T cell, said method comprising (i) separating from a hematopoietic progenitor cells (CD34high CD43low) derived from human embryonic stem cells, cell population (R2 fraction )  expressing one or more maker expressing CD24,CD90,CD56,CD7, CD45 and not expressing CD235A,CD14 in the cell population (see table 1 supplementary data) and (ii) differentiating the cells on OP9-DL to produce CD4/CD8 DP T cells (see fig. 3). It is noted that 90% of the cells express CD24, 100% cells express CD90, 70% cells express CD56, 40% cells express CD7, 0% express CD235A, CD14 (0%) , 65% cells express CD45 in R2 fraction (see table 1). Regarding claim 2, Timmermans et al teach cells selected in said step 1 do not express CD235a or CD14 but express CD45, CD34 and CD43 (see abstract and table 1 R2 fraction). Likewise, regarding claims 1, 7-8, Keller et al teach a method of producing hematopoietic differentiation in a population of human embryonic stem cells or human induced pluripotent stem cells; sorting the population based on expression of CD43 and at least one of CD34, CD3 l and CD 144; and selecting a fraction that is CD144+CD43- (see page 3, lines 21, 26). Differentiating the cells on OP9-DL to produce CD4/CD8 DP T cells (see fig. 3B and 5).
Timmermans et al/Keller differs from claimed invention by not disclosing cell population comprising HPC that do not express CD49f.
Dick et al teach a method for enriching a population of cells for human hematopoietic stem cells (HSCs) comprising: identifying and providing the population of cells that is a source of HSCs and is to be enriched for HSCs and sorting cells in the population by a level of CD49f expression. Further positive selection markers are CD34, CD90 and CD45RA (par. [108-11 0] and claims).  Dick further teaches partitioning Thy1+ (CD90) cells into CD49f.hi or CD49f lo/- (see para 110). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior to art to modify the method of Timmermans et al/Keller by using R2 cell fraction to further characterize the cells by selecting and sorting R2 cells that areThy1+(CD90+), CD49f- as suggested in Dick, in the method of producing DP T cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as because Dick explicitly suggested sorting cells in the population by a level of CD49f expression as loss of CD49f expression is required to identify human multipotent progenitors (MPPs) (see para. 7, 121) . One of skill in the art would have been expected to have a reasonable expectation of success in producing DP T cell stating from IPS derived HPS because the art teaches the successful (i) production of DP cells from a cell population derived from HPC (R2 fraction )  expressing one or more maker expressing CD24, CD90, CD56, CD7, CD45 and not expressing CD235A,CD14 (see table 1 supplementary data) and (ii) differentiating the cells on OP9-DL to produces CD4/CD8 DP T cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Timmermans et al (The Journal of Immunology, 2009, 182, 11, 6879-6888 and supplementary data, IDS)/ Keller et al (WO/2013/075222, dated 05/30/2013, IDS) as applied above for claim 1 and further in view of  Kaneko et al (WO2016/076415, 05/19/2016, 13/11/2015)/Yu et al (The Journal of Experimental Medicine • Volume 197, Number 4, February 17, 2003 475–487).
It is noted that Examiner has relied on a U.S. published application no. 20170326175 (Kaneko et al) as being an English translation of the cited JP WIPO document, while relying solely on the WIPO document for the rejection.
The teaching of Timmermans/ Keller et al have been described above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing step of inducing CD/CD8 DP cells into CD8 single positive cells. 
Kaneko et al discloses a method for inducing CDS-positive T-cells (cytotoxic T cells) from pluripotent stem cells, comprising the steps of: ( 1) inducing hematopoietic progenitor cells from pluripotent stem cells; (2) inducing CD4/CDS double positive T cells from the cells obtained in step (1); and (3) inducing CDS-positive T cells (cytotoxic cells) from the cells obtained in step (2) (see claim 1). Likewise, Yu et al teach a method of differentiating DP T cells into CD8 positive T cells (see figure 2)
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior to art to modify the method of Timmermans et al/Keller by using R2 cell fraction to further differentiate DP cells into cytotoxic CD8 SP cells as suggested in  Kaneko/Yu, in the method of producing SP T cells, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as because  CD8 -positive T cells can be efficiently produced from pluripotent stem cells derived HSC,  as a therapeutic agent that activates the immune function for therapeutic purposes  (see para. 13) . One of skill in the art would have been expected to have a reasonable expectation of success in producing CD8+ SP T cell starting from DP T cells because the art teaches the successful (i) production of CD8+ T cells  from DP T cells as in Kaneko or Yu. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 5 recite term “one or more kinds of molecule” that renders the claim vague and indefinite. The term kinds is defined in many ways including an example of something; variety; sort, a more or less adequate example of something: or  classified on the basis of common trait (https://www.thefreedictionary.com/Kinds). It is unclear if the “ kinds of molecules” expressed on the surface of cells is set forth in claims or some other molecule that are similar sort or more or less similar to the molecule set forth in the claim is encompassed by the claimed molecule. The scope of the kinds of the molecule is unclear. A direct recitation of “surface marker molecule selected from the group consisting of ..” would obviate the basis of the rejection. Claims 2, 4-6-10 are included in the rejection as they directedly or indirectly depend from the rejected base claim. Appropriate correction is required. 
Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632